DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments and arguments filed on 11/19/2020 are acknowledged and have been fully considered. Claims 1-3, 5-8, 10, 12-14 and 21-29 are now pending. Claims 1-2, 5-6, 8 and 12-13 are currently amended. Claims 4, 9, 11 and 15-20 have been cancelled. Claims 21-29 have been added. No claims have been withdrawn. 
Applicant’s arguments, see pages 7-8, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 103 have been fully considered and are at least partially persuasive. Arnold (US Patent Application Publication 2015/0322896) does not explicitly describe injecting a coolant into one or more cylinders of a multi-fuel engine responsive to a calculated autoignition delay falling below a designated threshold Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.
Applicant’s arguments, see pages 9-10, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 103 have been fully considered and are at least partially persuasive. Ge (US Patent Application Publication 2016/0069291) does not disclose wherein the one or more operating conditions include one or more of manifold airflow temperature of the multi-fuel engine, a manifold airflow pressure of the multi-fuel engine, a flow rate of the air into the multi-fuel engine, a flow rate of the pre-mixed fuel mixture into the multi-fuel engine, or an operating speed of the multi-fuel engine.  However, upon 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8, 10, 12-13, 23-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US Patent Application Publication 2015/0322896) in view of Brusslar (US Patent Application Publication 2008/0230041).
Regarding claim 1, Arnold discloses an engine control unit of a multi-fuel engine that consumes a first fuel and a pre-mixed second fuel, the engine control unit comprising: 
hardware circuitry (closed-loop or open-loop control device 4) that includes one or more processors configured to calculate an autoignition delay of the first fuel (combustion gas B) and the pre-mixed fuel mixture (stabilizing gas S) based on one or more operating conditions of the multi-fuel engine (internal combustion engine 1) [0004, 0012, the pre-mixed fuel mixture can contain mixtures of hydrogen and methane, but other gas mixtures are also possible] [0027-0035, Arnold describes calculating the ignition delay of the fuel mixture under motored conditions where the fuel is not externally-ignited; 0021, the ignition delay is characteristic of the speed of combustion of the fuel mixture and thus is an autoignition delay] [0021, 0073-0077, the control device 4 includes an electronic 
the one or more processors also configured to calculate an upper limit on an amount of the second fuel that is supplied to the multi-fuel engine based on the auto-ignition delay that is calculated [0062-0063, 0066].
Arnold does not explicitly disclose a coolant. 
Brusslar discloses one or more processors (controller or CPU 8) configured to direct a coolant be injected into one or more cylinders (combustion cylinders 33’, 33’’, 33’’’) of a multi-fuel engine responsive to an autoignition delay that is calculated falling below a designated threshold [0002, 0020-0021, the water may be port or direct injected to control the temperature T1 of the intake air] [0019-0020,0041-0042, the temperature T1 is maintained low enough so that the autoignition delay is sufficiently long (i.e., above a threshold)].  
Brusslar teaches that water has a high latent heat of vaporization, which allows it to absorb a considerable amount of heat upon vaporizing when injected into the engine [0021] [0042]. Brusslar teaches that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency [0042]. Increased efficiency results in, for example, increased vehicle mileage when the engine is used to propel a vehicle [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware circuitry disclosed by Arnold to direct a coolant into the engine cylinders when the autoignition delay falls below a threshold, because as taught by Brusslar, the coolant can be used to cool the intake charge which reduces compression work and improves efficiency, thereby for example increasing vehicle mileage.
Regarding claim 2, Arnold further discloses wherein the one or more processors also are configured to control flow of the pre-mixed fuel mixture into the multi-fuel engine to control the 
Regarding claim 3, Arnold further discloses wherein the one or more processors are configured to change at least one of the operating conditions based on a designated autoignition delay [0021, 0027-0035, where the pressure progression in the cylinder is used in calculating the autoignition delay and applying the limit changes the pressure progression]. 
Regarding claim 5, Arnold and Brusslar disclose the control unit of claim 1 as discussed above. Arnold does not disclose wherein the one or more operating conditions include one or more of a manifold airflow temperature of the multi-fuel engine, a manifold airflow pressure of the multi-fuel engine, a flow rate of the air into the multi-fuel engine, a flow rate of the pre-mixed fuel mixture into the multi-fuel engine, or an operating speed of the multi-fuel engine. 
Brusslar discloses calculating an autoignition delay based on one or more operating conditions of an engine including a manifold temperature of the multi-fuel engine [0019-0021, the temperature of the charge-air entering the intake manifold T1 is related to the cylinder temperature T2 through a relationship based on the compression ratio CR, T2 is correlated with the pressure p in the cylinder which is used to calculate the autoignition delay through a relationship based on the octane number ON]. Brusslar teaches that there are a number of ways to cool the intake charge [0021] and that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency [0042]. Increased efficiency results in, for example, increased vehicle mileage when the engine is used to propel a vehicle [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the manifold airflow temperature to calculate the autoignition delay using the processor disclosed by Arnold since the manifold airflow temperature can be used to determine the necessary intake charge cooling to improve engine or vehicle efficiency. 

Regarding claim 8, Arnold discloses a method comprising: 
calculating an autoignition delay of a mixture of a first fuel (combustion gas B) and a pre-mixed fuel mixture (stabilizing gas S) that are supplied to a multi-fuel engine (internal combustion engine 1) based on one or more operating conditions of the multi-fuel engine [0004, 0012, the pre-mixed fuel mixture can contain mixtures of hydrogen and methane, but other gas mixtures are possible] [0027-0035, Arnold describes calculating the ignition delay of the fuel mixture under motored conditions where the fuel is not externally-ignited; 0021, the ignition delay is characteristic of the speed of combustion of the fuel mixture and thus is an autoignition delay] [0021, 0073-0077, the control device 4 includes an electronic circuit, performs calculations, implements feedback or feedforward control and includes at least one controller and thus includes one or more processors],
calculating an upper limit on an amount of the pre-mixed fuel mixture that is supplied to the multi-fuel engine based on the auto-ignition delay that is calculated [0062-0063, 0066]. 
controlling flow of the pre-mixed fuel mixture into the multi-fuel engine to control the amount of the pre-mixed fuel mixture that is injected into and consumed by the multi-fuel engine from exceeding the upper limit [0062-0063, 0066]. 
Arnold does not explicitly disclose a coolant. 
Brusslar discloses one or more processors (controller or CPU 8) configured to direct a coolant be injected into one or more cylinders (combustion cylinders 33’, 33’’, 33’’’) of a multi-fuel engine responsive to an autoignition delay that is calculated falling below a designated threshold [0002, 0020-0021, the water may be port or direct injected to control the temperature T1 of the intake air] [0019-
Brusslar teaches that water has a high latent heat of vaporization, which allows it to absorb a considerable amount of heat upon vaporizing when injected into the engine [0021] [0042]. Brusslar teaches that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency [0042]. Increased efficiency results in, for example, increased vehicle mileage when the engine is used to propel a vehicle [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware circuitry disclosed by Arnold to direct a coolant into the engine cylinders when the autoignition delay falls below a threshold, because as taught by Brusslar, the coolant can be used to cool the intake charge which reduces compression work and improves efficiency, thereby for example increasing vehicle mileage.
Regarding claim 10, Arnold further discloses changing at least one of the operating conditions based on a designated autoignition delay [0021, 0027-0035, where the pressure progression in the cylinder is used in calculating the autoignition delay and applying the limit changes the pressure progression]. .
Regarding claim 12, Arnold and Brusslar disclose the method of claim 8 as discussed above. Arnold does not disclose wherein the one or more operating conditions include one or more of a manifold airflow temperature of the multi-fuel engine, a manifold airflow pressure of the multi-fuel engine, a flow rate of the air into the multi-fuel engine, a flow rate of the pre-mixed fuel mixture into the multi-fuel engine, or an operating speed of the multi-fuel engine. 
Brusslar discloses calculating an autoignition delay based on one or more operating conditions of an engine including a manifold temperature of the multi-fuel engine [0019-0021, the temperature of the charge-air entering the intake manifold T1 is related to the cylinder temperature T2 through a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the manifold airflow temperature to calculate the autoignition delay using the processor disclosed by Arnold since the manifold airflow temperature can be used to determine the necessary intake charge cooling to improve engine or vehicle efficiency. 
Regarding claim 13, Arnold further discloses wherein the one or more processors are configured to control the flow of the pre-mixed fuel mixture into the multi-fuel engine by increasing the flow of the first fuel into the multi-fuel engine without eliminating the flow of the pre-mixed fuel mixture into the multi-fuel engine [0062-0063, 0066]. 
Regarding claim 23, Arnold discloses an engine control unit comprising: 
one or more processors (of closed-loop or open-loop control device 4) configured to determine one or more of a manifold airflow temperature of an engine (internal combustion engine 1) that concurrently consumes both a first fuel (combustion gas B) and a pre-mixed fuel mixture (stabilizing gas S) [0053, the signal of charging temperature sensor 19 is received by the control device 4, as shown in Figure 1] [0004, 0012, the pre-mixed fuel mixture can contain mixtures of hydrogen and methane, but other gas mixtures are also possible], a manifold airflow pressure of the engine, an airflow into or out of the engine, a speed of the engine, an air-to-fuel ratio of the engine [0053, the signal of the lambda probe 14 is received by the control device 4], an exhaust temperature of the engine, a turbocharger speed, or a cylinder pressure of one or more cylinders of the engine [0029-0030] [0021, 0073-0077, the 
 the one or more processors configured to determine an autoignition delay of the first fuel and the pre-mixed fuel based on the one or more of the manifold airflow temperature, the manifold airflow pressure, the airflow, the speed of the engine, the air-to-fuel ratio, the exhaust temperature, the turbocharger speed, or the cylinder pressure [0027-0035, Arnold describes calculating the ignition delay of the fuel mixture under motored conditions where the fuel is not externally-ignited, and teaches calculating the ignition delay based on cylinder pressure; 0021, the ignition delay is characteristic of the speed of combustion of the fuel mixture and thus is an autoignition delay],
the one or more processors configured to control an amount of the pre-mixed fuel mixture that is supplied to the engine while both the first fuel and the pre-mixed fuel mixture continue to be supplied to the engine based on the autoignition delay [0008], and
Arnold does not explicitly disclose a coolant or the one or more processors are configured to one or more of derate the engine, decrease a throttle setting of the engine or change a flow rate coolant through an exhaust gas recirculation system responsive to the autoignition delay that is determined falling below a designated threshold.
Brusslar discloses one or more processors (controller or CPU 8) configured to direct a coolant be injected into one or more cylinders (combustion cylinders 33’, 33’’, 33’’’) of a multi-fuel engine responsive to an autoignition delay that is calculated falling below a designated threshold [0002, 0020-0021, the water may be port or direct injected to control the temperature T1 of the intake air] [0019-0020,0041-0042, the temperature T1 is maintained low enough so that the autoignition delay is sufficiently long (i.e., above a threshold)].  
Brusslar teaches that water has a high latent heat of vaporization, which allows it to absorb a considerable amount of heat upon vaporizing when injected into the engine [0021] [0042]. Brusslar 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware circuitry disclosed by Arnold to direct a coolant into the engine cylinders when the autoignition delay falls below a threshold, because as taught by Brusslar, the coolant can be used to cool the intake charge which reduces compression work and improves efficiency, thereby for example increasing vehicle mileage.
Regarding claim 24, Arnold and Brusslar disclose the control unit of claim 23 as discussed above. Arnold does not disclose wherein the one or more processors are configured to determine the autoignition delay based on the manifold airflow temperature. 
Brusslar discloses calculating an autoignition delay based on one or more operating conditions of an engine including a manifold temperature of an engine [0019-0021, the temperature of the charge-air entering the intake manifold T1 is related to the cylinder temperature T2 through a relationship based on the compression ratio CR, T2 is correlated with the pressure p in the cylinder which is used to calculate the autoignition delay through a relationship based on the octane number ON]. 
Brusslar teaches that there are a number of ways to cool the intake charge [0021] and that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency [0042]. Increased efficiency results in, for example, increased vehicle mileage when the engine is used to propel a vehicle [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the manifold airflow temperature to calculate the autoignition delay using the processor disclosed by Arnold since the manifold airflow temperature can be used to determine the necessary intake charge cooling to improve engine or vehicle efficiency. 

Regarding claim 29, Arnold, as modified by Brusslar, discloses the engine control unit of claim 23 as discussed above. Arnold does not explicitly disclose a coolant. 
Brusslar discloses one or more processors (controller or CPU 8) configured to direct a coolant be injected into one or more cylinders (combustion cylinders 33’, 33’’, 33’’’) of a multi-fuel engine responsive to an autoignition delay that is calculated falling below a designated threshold [0002, 0020-0021, the water may be port or direct injected to control the temperature T1 of the intake air] [0019-0020,0041-0042, the temperature T1 is maintained low enough so that the autoignition delay is sufficiently long (i.e., above a threshold)].  
Brusslar teaches that water has a high latent heat of vaporization, which allows it to absorb a considerable amount of heat upon vaporizing when injected into the engine [0021] [0042]. Brusslar teaches that cooling the charge extends the autoignition delay, or induction time, which reduces the compression work, thereby improving efficiency [0042]. Increased efficiency results in, for example, increased vehicle mileage when the engine is used to propel a vehicle [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware circuitry disclosed by Arnold to direct a coolant into the engine cylinders when the autoignition delay falls below a threshold, because as taught by Brusslar, the coolant can be used to cool the intake charge which reduces compression work and improves efficiency, thereby for example increasing vehicle mileage.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US Patent Application Publication 2015/0322896) in view of Brusslar (US Patent Application Publication 2008/0230041) and further in view of Fletcher (GB 2479567 A).

Fletcher discloses an engine control unit configured to calculate an upper limit on an amount of a second fuel that is supplied to an engine to include a buffer having a value that is updated based on detection of a knock signal from a knock sensor [Page 9, lines 4-9] [Page 11, lines 1-27]. 
Fletcher teaches that knock does not normally occur in autoignition engines operating solely on diesel fuel but may occur in such engines operating on more than one fuel such as diesel fuel and natural gas. Fletcher teaches that knock can be prevented in multi-fuel autoignition engines by reducing the ratio of the first and second fuels so that knock levels remain below a safe limit [Page 1, line 25-Page 2, line 24]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to calculate the upper limit disclosed by Arnold to include a buffer based on the detection of a knock signal as disclosed by Fletcher for the purpose of adjusting the ratio of the first and second fuels to prevent a level of knocking from rising above a safe limit. 
Regarding claim 14, Arnold, as modified by Brusslar, discloses the method of claim 8 as discussed above but does not disclose wherein the upper limit is calculated to include a buffer having a value that is updated based on detection of a knock signal from a knock sensor. 
Fletcher discloses an engine control unit configured to calculate an upper limit on an amount of a second fuel that is supplied to an engine to include a buffer having a value that is updated based on detection of a knock signal from a knock sensor [Page 9, lines 4-9] [Page 11, lines 1-27]. 
Fletcher teaches that knock does not normally occur in autoignition engines operating solely on diesel fuel but may occur in such engines operating on more than one fuel such as diesel fuel and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to calculate the upper limit disclosed by Arnold to include a buffer based on the detection of a knock signal as disclosed by Fletcher for the purpose of adjusting the ratio of the first and second fuels to prevent a level of knocking from rising above a safe limit.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US Patent Application Publication 2015/0322896) in view of Brusslar (US Patent Application Publication 2008/0230041) and further in view of Mengelkamp (US Patent Number 2,767,691).
Regarding claim 21, Arnold and Brusslar disclose the method of claim 8 as discussed above. Arnold discloses a compression ignition engine, but does not explicitly disclose wherein the first fuel comprises one or more of kerosene or JP8 jet fuel, and the pre-mixed fuel mixture comprises one or more of ethanol, syngas, or liquefied petroleum gas. 
Mengelkamp discloses a dual-fuel compression-ignition engine wherein the first fuel comprises kerosene and the second, pre-mixed fuel mixture comprises liquefied petroleum gas (Title) (Col. 3, lines 68-72) (Col. 4, line 75-Col. 5, line 6) (Col. 8, lines 33-51, lines 67-69). 
Mengelkamp teaches that injecting high vapor pressure fuels such as liquefied petroleum gas in the liquid phase directly into the working cylinder of a compression-ignition engine increases the knock-limited brake horsepower (HP) and lowers specific fuel consumption (Col. 2, lines 37-41). Mengelkamp teaches that the use of this fuel in internal combustion engines is well known (Col. 2, lines 29-33). Mengelkamp teaches that diesel fuel as a kerosene is a commercially-available preparation (Col. 8, lines 67-69). 

Regarding claim 2, Arnold and Brusslar disclose the control unit of claim 1 as discussed above. Arnold discloses a compression ignition engine, but does not explicitly disclose wherein the first fuel comprises one or more of kerosene or JP8 jet fuel, and the pre-mixed fuel mixture comprises one or more of ethanol, syngas, or liquefied petroleum gas. 
Mengelkamp discloses a dual-fuel compression-ignition engine wherein the first fuel comprises kerosene and the second, pre-mixed fuel mixture comprises liquefied petroleum gas (Title) (Col. 3, lines 68-72) (Col. 4, line 75-Col. 5, line 6) (Col. 8, lines 33-51, lines 67-69). 
Mengelkamp teaches that injecting high vapor pressure fuels such as liquefied petroleum gas in the liquid phase directly into the working cylinder of a compression-ignition engine increases the knock-limited brake horsepower (HP) and lowers specific fuel consumption (Col. 2, lines 37-41). Mengelkamp teaches that the use of this fuel in internal combustion engines is well known (Col. 2, lines 29-33). Mengelkamp teaches that diesel fuel as a kerosene is a commercially-available preparation (Col. 8, lines 67-69). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the engine disclosed by Arnold to use the first fuel as kerosene and the pre-mixed fuel mixture as LPG as disclosed by Mengelkamp, because using these fuels are well-known, commercially-available fuels that may be used to increase the knock-limited brake HP of the engine and lower its specific fuel consumption. 
Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US Patent Application Publication 2015/0322896) in view of Brusslar (US Patent Application Publication 2008/0230041) and further in view of Kawatani (JP 10-252529 A).
Regarding claim 25, Arnold and Brusslar disclose the engine control unit of claim 23, as discussed above but do not disclose wherein the one or more processors are configured to determine the autoignition delay based on the manifold airflow pressure. 
Kawatani discloses an engine control unit (ECU 12) with one or more processors configured to determine an autoignition delay based on a manifold airflow pressure [Abstract, the ignition delay time calculation unit 22 of the ECU 12 computes the ignition delay based on the manifold pressure from the manifold pressure sensor 14]. 
Kawatani teaches that using the manifold airflow pressure to calculate the autoignition delay allows the fuel injection timing to be simply and reliably corrected to the optimum timing, prevents misfire and prevents an increase in weight [Abstract, Advantage]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the control unit disclosed by Arnold the processing for calculating the autoignition delay disclosed by Kawatani, to simply and reliably correct fuel injection timing to the optimum timing, prevent misfire and avoid an increase in weight. 
Regarding claim 27, Arnold and Brusslar disclose the engine control unit of claim 23, as discussed above but do not disclose wherein the one or more processors are configured to determine the autoignition delay based on the speed of the engine. 
Kawatani discloses an engine control unit (ECU 12) with one or more processors configured to determine an autoignition delay based on the speed of an engine [0019, as shown in Figure 2, the ignition delay crank angle calculating means 26 receives the engine speed Ne detected by the engine speed sensor 18 and converts the autoignition delay time τ1 to an autoignition delay crank angle Ɵ’]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the control unit disclosed by Arnold the processing for calculating the autoignition delay disclosed by Kawatani, to simply and reliably correct fuel injection timing to the optimum timing, prevent misfire and avoid an increase in weight.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US Patent Application Publication 2015/0322896) in view of Brusslar (US Patent Application Publication 2008/0230041) and further in view of El-Kasaby (Experimental investigations of ignition delay period and performance of a diesel engine operated with Jatropha oil biodiesel).
Regarding claim 26, Arnold and Brusslar disclose the engine control unit of claim 23 as discussed above, but do not disclose wherein the one or more processors are configured to determine the autoignition delay based on the airflow. 
El-Kasaby discloses determining an autoignition delay based on an airflow [page 3, the equivalence ratio Φ is calculated by dividing the actual mass flow rate of fuel by the actual mass flow rate of air] [page 7, equations 3-9, the delay period was calculated using an empirical formula including the equivalence ratio].
El-Kasaby teaches that for the tested biodiesel premixed fuel mixtures the autoignition delay decreases with increasing equivalence ratio [Abstract].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the empirical formulas disclosed by El-Kasaby in the engine control unit disclosed by Arnold, so that the autoignition delay is determined based on an airflow, because, as taught by El-Kasaby increases in the airflow reduce the autoignition delay. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747